Exhibit 10.38(a)



 

AMENDMENT No. 1 TO LETTER AGREEMENT DCT-055/98



 

This Amendment No. 1 dated as of July 24, 2000 ("Amendment No. 1") relates to
the Letter Agreement DCT-055/98 dated December 23, 1998 as amended from time to
time ("Letter Agreement"), between EMBRAER - Empresa Brasileira de Aeronautica
S.A. ("EMBRAER") and Continental Express, Inc. ("BUYER"), and which concerns the
Purchase Agreement DCT-054/98 dated December 23, 1998, as amended from time to
time ("EMB-135 Purchase Agreement"), (collectively referred to herein as the
"Agreement"). This Amendment No. 1 is between EMBRAER and BUYER, collectively
referred to herein as the "PARTIES".



This Amendment No. 1 sets forth further agreements between EMBRAER and BUYER
relative to the EMB-135 Purchase Agreement.



This Amendment No. 1 constitutes an amendment and modification of the Letter
Agreement. All terms defined in the EMB-135 Purchase Agreement and not defined
herein shall have the meaning given in the EMB-135 Purchase Agreement when used
herein, and in case of any conflict between this Amendment No. 1, the Letter
Agreement and the EMB-135 Purchase Agreement, the terms of this Amendment No. 1
shall control.



 

WHEREAS, Buyer desires to buy and Embraer desires to sell certain EMB-145
aircraft which have an increased range capacity ("XR AIRCRAFT") in accordance
with the terms of Purchase Agreement GPJ-003/96 dated August 5, 1996 as amended
from time to time, and;



WHEREAS, simultaneous with the signing and delivery of this Amendment, BUYER and
EMBRAER are amending Purchase Agreement GPJ-003/96 to provide for the purchase
by BUYER of the XR AIRCRAFT and amending the EMB-135 Purchase Agreement to
reduce the number of AIRCRAFT that will be purchased by BUYER thereunder from 75
AIRCRAFT to 50 AIRCRAFT; and



WHEREAS, EMBRAER and BUYER wish to make certain corresponding amendments to the
Letter Agreement as provided for herein;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:



 

The text of Article 1 of the Letter Agreement is hereby deleted and replaced
with the following:



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



The text of Article 2 of the Letter Agreement is hereby deleted and replaced
with the following:



INTENTIONALLY DELETED



3.

Article 4 is hereby amended to read in its entirety as follows:





INTENTIONALLY DELETED



A new Article 7 shall be included in the Letter Agreement to read in its
entirety as follows:



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





5.

A new Article 8 shall be included in the Letter Agreement to read in its
entirety as follows:





[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

All other terms and conditions of the Letter Agreement which are not
specifically amended by this Amendment No. 1 shall remain in full force and
effect without any change.



 

 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 1 to be effective as of the date
first written above.



EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronautica S.A.



 

 

By : /s Horacio Aragones Forjax By : /s/ Jim Ream

Name : Horacio Aragones Forjax Name : Jim Ream

Title : Executive Vice President Title : President

Organizational Development



By : /s/ Carlos Rocha Dillela

Name : Carlos Rocha Dillela

Title : Executive Vice President &

General Counsel



Date: July 24, 2000 Date: July 24, 2000

Place : S. J. Campos, Brazil Place : Houston, TX



 

Witness: /s/Jose Molina Witness: /s/ Fred Cromer

Name : Jose Molina Name : Fred Cromer





 

 

 